CAMPBELL, District Judge.
These causes were consolidated for trial of the single issue of the aims, purposes and organization of the German-American Bund and its predecessor organizations. I have carefully reviewed the testimony taken at the trial of this issue, the voluminous mass of exhibits introduced herein, and the briefs and arguments of counsel together with the authorities they cite. I have come to the conclusion that the plaintiff has clearly and satisfactorily established its contention that the aims and purposes of the German-American Bund and its predecessor organizations were subversive of and contrary to the principles of the Constitution of the United States.
Specifically, I make the following Findings of Fact
1. The organization known as the German-American Bund was first established in Chicago on October 12, 1924, under the name of “Free Society of Teutonia”. In 1926 the name of the organization was changed to “National Socialistic Society of Teutonia”, in 1932 to “Friends of the Hitler Movement”, in 1933 to “Bund Friends of New Germany” and finally in 1936 to “German-American Bund”, which title will -hereinafter be used to designate the said organization from the time of its establishment in 1924 to the date hereof.
2. The German-American Bund has since its beginning been directly affiliated with the National Socialist German Workers Party (N.S.D.A.P. or Nazi Party) of Germany and since January 30, 1933 when Adolph Hitler, the leader of that party, became head of the German government has been directly affiliated with the government, of the German Reich.
3. In June of 1933 the few official units; of the Nazi Party theretofore operating-separately in the United States became-merged with and were taken over by the German-American Bund.
4. The aims and purposes of the German-American Bund were (a) to act as an arm of the Nazi Party and of the government of Germany in the distribution of Naxi propaganda in.the United States; (b). to promote race hatred and class discrimination along Nazi lines in the United; States; (c) to band people of German extraction in the United States together and', under thé “volk” or “blood” theory to teach-them that they owe primary allegiance to-Germany regardless of their actual citizenship ; (d) to establish the supremacy of the German “volk” as a super-race destined to-rule the world; (e) to promulgate, foster- and teach the principles, philosophy, rituals, insignia, procedures, songs, slogans and; government of the Nazi Party of Germany in the United States; and (f) to form and; *23have ready the nucleus of a German National Socialist Government in the United States in the event an opportunity to establish such a government should ever present itself.
5. The organization of the German-American Bund copied the organization of the Nazi Party of Germany. It is a voluntary association of individuals and is not incorporated.
The German-American Bund up to the entry of the United States into the present war was controlled by the Nazi Party and the government of Germany which selected its leaders and dictated its program. It was governed by the “leadership principle” under which all authority vested in the selected leader and through him was passed on to various sub-leaders of his choice, to each of whom the membership owed absolute obedience. The method of government and the titles of the leaders were copied from the Nazi government of Germany. In order to conceal its type of organization, its aims and purposes the German-American Bund set up a “paper organization” following the popular pattern in the United States, printing a “Constitution” and holding “conventions” and “elections”. This was mere subterfuge intended to conceal its official German status. In furtherance of this subterfuge the membership was divided into groups — “Regular” members who were citizens of the United States — the “Prospective Citizens League” which embraced members not yet admitted to citizenship — and “Sympathizers” who did not want their membership known. Actually there was no difference between the members.
The German-American Bund established within its membership and members’ families, Youth Groups — Women’s Divisions— Storm Trooper Units — Camps—Training Schools for leaders and propagandists — all modeled upon, similar to and having direct contact with their counterparts in the Nazi Government of Germany.
6. The German-American Bund continued its activities until December of 1941 when the various units were directed to cease contact with the national organization but to continue their activities as much as possible under the guise of local “Singing Societies”.
From which Findings of Fact I draw the following
Conclusion of Law
The aims, purposes and organization of the German-American Bund and its predecessor organizations are subversive of the government of the United States and contrary to the principles of our Constitution.
This does not mean, however, that proof of membership in the German-American Bund is of itself sufficient to set aside a decree of naturalization. As I stated in my Memorandum of April 5, 1943, consolidating the trial of the common issue in these causes, proof of the nature and extent of the participation, if any, of each individual defendant in the activities of the German-American Bund, and knowledge, if any, on the part of the individual of the real purposes of the Bund, as well as many other things is necessary before the Court can determine whether or not fraud existed at the time of a particular defendant’s naturalization. The recent decision of the Supreme Court in the case of Schneiderman v. United States, 320 U.S. 118, 63 S.Ct. 1333, 87 L.Ed. 1796, referred to in the briefs of counsel definitely sets forth the degree of proof which it will be the burden of the Government to meet if it is to prevail as against any individual defendant herein.
A copy of this Memorandum will be filed in each of these cases and the Clerk will enter these Findings of Fact and this Conclusion of Law in each case. The purpose for which these causes were consolidated having now been accomplished, the causes will be severed and will proceed to trial separately as to all remaining issues, on the following dates:
No. 4430 Karl Herman Sautter October 21, 1943
No. 4510 Hugo Johannes Luethje October 25, 1943
No. 4688 Carl August Vogl October 27, 1943
No. 4703 Frank Alphons Schoennagel November 15, 1943
No. 4713 Otto Albert Willumeit November 18, 1943
No. 4747 Frederick William Richard Ohrt November 22, 1943
No. 4748 Irene Matz November 29, 1943
No. 4749 Friedrich August Jakob Anton Kiefer December 1, 1943
*24In the case of United States v. Scharf, No. 4599, a motion for change of venue, timely made, is pending. By stipulation of counsel it was agreed to withhold decision on such motion and to submit that cause with the others to this Court for trial of the single issue hereinabove referred to, following which the motion for change of venue for the trial of the individual case was to be renewed. This motion is now granted and case No. 4599 will be referred to the Executive Committee for reassignment with the recommendation that it be reassigned to Judge Holly to whom it was first assigned.
All of which is hereby ordered.